Exhibit 10(r)

AMENDED AND RESTATED
AIRCRAFT TIME SHARING AGREEMENT

          This Amended and Restated Aircraft Time Sharing Agreement
(“Agreement”) is made and entered into as of the 22nd day of September, 2006, by
and between Becton, Dickinson and Company, a New Jersey corporation (“BD”), and
Edward J. Ludwig.

          WHEREAS, BD operates (i) a Falcon 2000EX aircraft bearing Federal
Aviation Administration (“FAA”) Registration No. N522BD and Manufacturer's
Serial No. 84, and (ii) a Falcon 900EX aircraft bearing FAA Registration No.
N2BD and Manufacturer's Serial 072 (collectively, the “Aircraft”); and

          WHEREAS, Mr. Ludwig is the Chairman, President and Chief Executive
Officer of BD; and

          WHEREAS, the Board of Directors of BD, by resolution adopted on March
28, 2006 (the “Resolution”), has authorized and encouraged Mr. Ludwig to use the
Aircraft for all travel purposes, including personal use, to the extent
practicable within business constraints, taking into account competing business
use for the Aircraft;

          WHEREAS, BD desires to make such Aircraft available for Mr. Ludwig’s
personal use for the above operations on a time sharing basis in accordance with
§91.501 of the Federal Aviation Regulations (“FARs”), subject to reimbursement
of certain costs as defined more fully below, consistent with the Resolution and
the terms of this Agreement; and

          NOW, THEREFORE, in consideration of the mutual covenants herein set
forth, the parties agree as follows as to each of the Aircraft:

          1.           Provision of Aircraft. BD agrees to provide the Aircraft
to and operate Aircraft for Mr. Ludwig’s personal use, as permitted under the
Resolution, on a time sharing basis in accordance with the provisions of §§
91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs for the term of this
Agreement. To the extent the FARs and the Resolution conflict, the FARs shall
govern.

          2.           Reimbursement of Expenses. BD shall impose a charge for
transportation furnished under this Agreement in an amount up to the sum of the
expenses set forth in subsections (a)-(j) below in respect of the specific
flight or flights to which such charge applies:

           (a)           Fuel, oil, lubricants, and other additives;     (b)
Travel expenses of the crew, including food, lodging, and ground transportation;
    (c) Hangar and tie-down costs away from the Aircraft’s base of operation;  
  (d) Insurance obtained for the specific flight;     (e) Landing fees, airport
taxes, and similar assessments;     (f) Customs, foreign permit, and similar
fees directly related to the flight;     (g) In-flight food and beverages;    
(h) Flight planning and weather contract services; and  

--------------------------------------------------------------------------------



          (i)           An additional charge equal to one hundred percent (100%)
of the expenses listed in subsection (a) above.

          3.           Invoicing and Payment. All payments to BD by Mr. Ludwig
hereunder shall be paid in the manner set forth in this Section 3. BD will pay
to suppliers, employees, contractors and governmental entities all expenses
related to the operation of Aircraft hereunder in the ordinary course. As to
each flight operated hereunder, BD will provide to Mr. Ludwig an invoice in an
amount specified in Paragraph 2 of this Agreement (plus air transportation
excise taxes, as applicable, imposed by the Internal Revenue Code and any other
governmental imposed ad valorem taxes, charges or fees). Mr. Ludwig shall pay
the full amount of such invoice within thirty (30) days of the date of the
invoice. In the event BD has not received supplier invoices for reimbursable
charges relating to such flight prior to such invoicing, BD may issue
supplemental invoice(s) for such charge(s) to Mr. Ludwig, and Mr. Ludwig shall
pay such charge(s) within thirty (30) days of the date of the supplemental
invoice.

          4.           Flight Notifications. Mr. Ludwig will provide BD with
flight notifications and proposed flight schedules as far in advance as
possible. Flight notifications shall be in a form, whether oral or written,
mutually convenient to and agreed upon by the parties. Mr. Ludwig shall provide
at least the following information for each proposed flight reasonably in
advance of the desired departure time as required by BD or its flight crew:

           (a)           departure point;     (b) destination;     (c) proposed
date and time of flight;     (d) number and identity of anticipated passengers;
    (e) nature and extent of baggage and/or cargo to be carried;     (f)
proposed date and time of return flight, if any; and     (g)
any other information concerning the proposed flight that may be pertinent to or
required by BD or its flight crew, including any request for a particular
Aircraft.
 

          5.           Aircraft Scheduling. BD shall have final authority over
all scheduling of the Aircraft, including determination of which Aircraft shall
be operated on a particular flight, provided, however, that BD will use its
reasonable efforts to accommodate Mr. Ludwig’s requests.

          6.           Aircraft Maintenance. BD shall be solely responsible for
securing scheduled and unscheduled maintenance, preventive maintenance, and
required or otherwise necessary inspections of the Aircraft, and shall take such
requirements into account in scheduling the Aircraft. Performance of maintenance
or inspection shall not be postponed for the purpose of scheduling an Aircraft
to accommodate Mr. Ludwig’s request, unless such maintenance or inspection can
safely be conducted at a later time in compliance with applicable laws,
regulations and requirements, and such postponement is consistent with the sound
discretion of the pilot-in-command.

          7.           Flight Crew. BD shall employ, pay for and provide a
qualified flight crew for all flight operations under this Agreement.

2

--------------------------------------------------------------------------------



          8.           Operational Authority and Control. BD shall be
responsible for all aspects of the physical and technical operation of the
Aircraft and the safe performance of all flights, and shall retain full
authority and control, including exclusive operational control, and possession
of the Aircraft at all times during flights operated under this Agreement. In
accordance with applicable FARs, the qualified flight crew provided by BD will
exercise all required and/or appropriate duties and responsibilities in regard
to the safety of each flight conducted hereunder. The pilot-in-command shall
have absolute discretion in all matters concerning preparation of the Aircraft
for flight and the flight itself, the load carried and its distribution, the
decision whether or not a flight shall be undertaken, the route to be flown, the
place where landings shall be made, and all other matters relating to operation
of the Aircraft. Mr. Ludwig specifically agrees that the flight crew shall have
final and complete authority to delay or cancel any flight for any reason or
condition that in the sole judgment of the pilot-in-command could compromise the
safety of the flight, and to take any other action that in the sole judgment of
the pilot-in-command is necessitated by considerations of safety. No such action
of the pilot-in-command shall create or support any liability to Mr. Ludwig or
any other person for loss, injury, damage or delay. The parties further agree
that BD shall not be liable for delay or failure to furnish an Aircraft and crew
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty or breakdown, war, civil commotion, strike
or labor dispute, weather conditions, act of God, or other circumstances beyond
BD’s reasonable control.

          9.           Insurance and Indemnification. (a) BD will maintain or
cause to be maintained in full force and effect throughout the term of this
Agreement aircraft liability insurance in respect of each Aircraft, covering Mr.
Ludwig as an insured, in an amount at least equal to $300 million combined
single limit for bodily injury to or death of persons (including passengers) and
property damage liability.

          (b) BD shall use reasonable efforts to procure such additional
insurance coverage as Mr. Ludwig may request, covering Mr. Ludwig as an insured;
provided, that the cost of such additional insurance shall be borne by Mr.
Ludwig pursuant to Paragraph 2(d) hereof.

          (c) Notwithstanding the obligations set forth in subparagraphs (a) and
(b) of this Section 9, BD shall indemnify Mr. Ludwig and hold him harmless
against all liabilities, obligations, losses, damages, penalties, and actions
(including without limitation reasonable attorneys’ fees and expenses) of any
nature which may be imposed on, incurred by or asserted against Mr. Ludwig
caused by or arising out of any flight operated under this Agreement. The
provisions of this subsection shall survive the termination of this Agreement.

          10.        Warranties. Mr. Ludwig warrants that:

          (a)         Mr. Ludwig will use the Aircraft under this Agreement
consistent with the Resolution, and will not use such Aircraft for the purpose
of providing transportation of passengers or cargo for compensation or hire;

3

--------------------------------------------------------------------------------



          (b)        Mr. Ludwig will not permit any lien, security interest or
other charge or encumbrance to attach against an Aircraft as a result of his
actions or inactions, and shall not convey, mortgage, assign, lease or in any
way alienate an Aircraft or his rights hereunder; and

          (c)        Throughout the term of this Agreement, Mr. Ludwig and other
authorized passengers will abide by and conform to all such laws, rules and
regulations as may from time to time be in effect and applicable to him relating
in any way to the operation or use of an Aircraft under this Agreement.

          11       . Base of Operations. Mr. Ludwig acknowledges that the base
of operations of any Aircraft may be changed temporarily or permanently by BD
without notice.

          12.        Notices and Communications. All notices and other
communications under this Agreement shall be in writing (except as permitted in
Section 4) and shall be given (and shall be deemed to have been duly given upon
receipt or refusal to accept receipt) by personal delivery, addressed as
follows:

           If to BD:  Becton, Dickinson and Company     
1 Becton Drive
    Franklin Lakes, NJ 07417      Attn: Chief Financial Officer        If to Mr.
Ludwig:            Edward J. Ludwig      c/o Becton, Dickinson and Company     
1 Becton Drive
    Franklin Lakes, NJ 07417 


or to such other person or address as either party may from time to time
designate in writing.

          13.        Further Acts. Each of BD and Mr. Ludwig shall from time to
time perform such other and further acts and execute such other and further
instruments as may be required by law or may be necessary (i) to carry out the
intent and purpose of this Agreement, or (ii) to establish, maintain or protect
the respective rights and remedies of the other party.

          14.        Successors and Assigns. Neither this Agreement nor any
party's interest herein shall be assignable to any third party. This Agreement
shall inure to the benefit of and be binding upon the parties hereto, their
representatives and their successors.

          15.        Termination. Either party may terminate this Agreement for
any reason upon written notice to the other, such termination to become
effective thirty (30) days from the date of the notice; provided, that this
Agreement may be terminated as a result of a breach by either party of its
obligations under this Agreement on ten (10) days' written notice by the
non-breaching party to the breaching party; and provided further, that this
Agreement may be

4

--------------------------------------------------------------------------------



terminated on such shorter notice as may be required to comply with applicable
laws, regulations or insurance requirements.

          16.        Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions shall not be affected or impaired.

          17.        Entire Agreement; Amendment or Modification. This Agreement
supersedes and replaces any previous agreement between the parties hereto
concerning the subject matter hereof, constitutes the entire agreement between
the parties with respect to that subject matter, and is not intended to confer
upon any person or entity any rights or remedies not expressly granted herein.
This Agreement may be amended or modified only in writing duly executed by both
parties hereto.

          18.        TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE
FEDERAL AVIATION REGULATIONS. (a) BD CERTIFIES THAT THE AIRCRAFT HAS BEEN
INSPECTED AND MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION
REGULATIONS, AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFTS’ MAINTENANCE
AND INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

          (b) BD AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER AN AIRCRAFT IS
OPERATED UNDER THIS AGREEMENT, BD SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN
FACT BE THE OPERATOR OF THAT AIRCRAFT, AND THAT BD UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

          (c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND
PERTINENT FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. BD FURTHER
CERTIFIES THAT IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT
TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTN.
TECHNICAL SECTION (AVN-450), P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125,
WITHIN 24 HOURS AFTER ITS EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE
FEDERAL AVIATION REGULATIONS.

[Remainder of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

BECTON, DICKINSON AND COMPANY

 

By: 
 
  Name:            John R. Considine    Title:  Executive Vice President       
and Chief Financial Officer                        
 
      Edward J. Ludwig   

 




          The undersigned hereby consents to the transactions contemplated by
this Aircraft Time Share Agreement between Becton, Dickinson and Company and
Edward J. Ludwig.

FRANKLIN LAKES ENTERPRISES, L.L.C.

 

By: 
 
  Name:            Dean J. Paranicas    Title:  Manager   


6

--------------------------------------------------------------------------------